Order filed February 28, 2017




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00746-CV
                                   ____________

SILVIA VILLAREAL MANCINAS AND ALBERTO QUIRROGA GOMEZ,
                       Appellants

                                        V.

      MEMORIAL HERMANN HEALTH CARE SYSTEMS, Appellee


                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-47720

                                    ORDER

      Appellants’ brief was due February 22, 2017. No brief or motion for extension
of time has been filed. Unless appellants file a brief with this court on or before
March 24, 2017, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                  PER CURIAM